          Case 2:21-cr-00026-GMN-BNW Document 112 Filed 08/10/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     BIANCA R. PUCCI
 3   LISA C. CARTIER GIROUX
     Nevada Bar No. 14040
 4   Assistant United States Attorneys
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     Tel: (702) 388-6336
 6   Fax: (702) 388-6418
     Bianca.Pucci@usdoj.gov
 7   Lisa.Cartier-Giroux@usdoj.gov

 8   Attorneys for the United States of America

 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,                        No. 2:21-cr-00026-GMN-BNW
11
                     Plaintiff,                       Petition for Production of Detainees
12
            v.
13
     GEORGE WASHINGTON SIMS, III,
14
                     Defendant.
15

16

17          The United States of America respectfully requests that the Court issue an order

18   directing the United States Marshal Service (USMS) to produce GEORGE

19   WASHINGTON SIMS, III, and SHARLOTTE HOLLY at Las Vegas Courtroom 4A on

20   August 25, 2021, at the hour of 9:00 p.m. for a Rule 15 Deposition. In support the

21   government states the following:

22          1.      On August 3, 2021, material witness HOLLY was ordered detained. See

23   ECF No. 108. Ms. Holly’s U.S. Marshal number is 52334-509. Upon being ordered

24
          Case 2:21-cr-00026-GMN-BNW Document 112 Filed 08/10/21 Page 2 of 4




1    detained, Ms. Holly made a Rule 15 motion for deposition. See ECF No. 106. On the

2    same day, the Court ordered the deposition to be held on August 25, 2021, at 9 a.m. in

3    person.

4           2.     On August 5, 2021, the location of the hearing was set for Las Vegas

5    Courtroom 4A.

6           3.     Rule 15 of the Federal Rules of Criminal Procedure states:

7                  (c)(1) Defendant in Custody. Except as authorized by Rule 15(c)(3), the officer
                   who has custody of the defendant must produce the defendant at the
8                  deposition and keep the defendant in the witness’s presence during the
                   examination, unless the defendant:
9
                          (A) waives in writing the right to be present; or
10
                          (B) persists in disruptive conduct justifying exclusion after being
11                        warned by the court that disruptive conduct will result in the
                          defendant’s exclusion.
12

13   FED. R. CRIM. PRO. 15 (C)(1).

14          4.     Defendant SIMS is currently in the custody of the USMS. See ECF No. 8.

15   SIMS’ U.S. Marshal number is 21345-509. SIMS has not waived his right to be present in

16   Court, and his counsel has told the government that SIMS wishes to be present in person

17   at the deposition.

18          5.     The government has been advised by the USMS that a court order is

19   necessary to ensure the in-person production of SIMS and Ms. Holly for the deposition

20   scheduled for August 25, 2021.

21          Accordingly, the Government requests a court order requiring the USMS to

22   produce both the defendant, GEORGE WASHINGTON SIMS, III, and the material

23   witness, SHARLOTTE HOLLY, for the purpose of a Rule 15 deposition on August 25,

24

                                                   2
          Case 2:21-cr-00026-GMN-BNW Document 112 Filed 08/10/21 Page 3 of 4




1    2021, at 9:00 a.m. in Courtroom 4A. The government further requests that the Court order

2    the USMS to ensure that SIMS and Ms. Holly are not transported together and remain

3    separated while at the Courthouse except when Ms. Holly is testifying during the

4    deposition in front of SIMS. See ECF No. 30 (No Contact Order).

5           Respectfully submitted this 10th day of August, 2021.

6
                                                      CHRISTOPHER CHIOU
7                                                     Acting United States Attorney

8
                                                      BIANCA R. PUCCI
9                                                     LISA C. CARTIER-GIROUX
                                                      Assistant United States Attorneys
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  3
          Case 2:21-cr-00026-GMN-BNW Document 112 Filed 08/10/21 Page 4 of 4




 1
                                UNITED STATES DISTRICT COURT
 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         No.
 4
                   Plaintiff,                          Order for Detainee Production –
 5                                                     SHARLOTTE HOLLY
            v.
 6                                                     (U.S. Marshal number 52334-509)
     GEORGE WASHINGTON SIMS, III,
 7
                   Defendant.
 8

 9

10          Upon reading the petition of the United States Attorney for the District of Nevada,

11   and good cause appearing therefore,

12          IT IS HEREBY ORDERED that the United States Marshall Service shall produce

13   of the body of SHARLOTTE HOLLY, before the United States District Court at Las

14   Vegas, Nevada, on August 25, 2021, at the hour of 9:00 a.m., in Courtroom 4A, for a Rule

15   15 deposition of a material witness, and any further proceedings and from time to time

16   and day to day thereafter until excused by the said Court.

17          IT IS FURTHER ORDERED that the United States Marshall Service shall not

18   transport the defendant GEORGE WASHINGTON SIMS, III, and the material witness

19   SHARLOTTE HOLLY, together and shall keep them separated while in the courthouse

20   except when HOLLY is testifying during the deposition.

21                    10 day of August, 2021.
           Dated this ____

22

23
                                             ___________________________
24                                           Gloria M. Navarro, District Judge
                                             UNITED STATES DISTRICT COURT
